NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted July 16, 2021
                                  Decided July 16, 2021

                                          Before

                     FRANK H. EASTERBROOK, Circuit Judge

                     ILANA DIAMOND ROVNER, Circuit Judge

                     THOMAS L. KIRSCH, II, Circuit Judge

No. 20-3306

UNITED STATES OF AMERICA,                          Appeal from the United States District Court
     Plaintiff-Appellee,                           for the Western District of Wisconsin.

       v.                                          No. 05-cr-121-bbc-1

QUINCE D. WRIGHT,                                  Barbara B. Crabb,
    Defendant-Appellant.                           Judge.



                                        ORDER

       Quince Wright, a federal prisoner, appeals the revocation of his supervised
release, but his appointed counsel asserts that the appeal is frivolous and moves to
withdraw. Anders v. California, 386 U.S. 738, 744 (1967). We agree with counsel that there
are no nonfrivolous issues on appeal, so we grant the motion to withdraw and dismiss
the appeal.

      Wright served 188 months’ confinement for conspiracy to distribute
methamphetamine, 21 U.S.C. § 841(a)(1), after which he began a three-year term of
supervision. In the first year of his supervision, however, he failed several drug tests
and pleaded guilty to third-degree sexual assault in violation of Wisconsin Statute
No. 20-3306                                                                    Page 2

§ 940.225(3)(a). See Wisconsin v. Wright, No. 19CF1000 (Wis. Cir. Ct. Sept. 29, 2020). The
government sought to revoke his supervised release. After a hearing, the district court
found revocation warranted because of his guilty plea and sentenced him to the
statutory maximum term of 24 months in prison. See 18 U.S.C. § 3583(e)(3).

        Wright does not have an unqualified constitutional right to counsel when
appealing a revocation order, see Gagnon v. Scarpelli, 411 U.S. 778, 789–91 (1973), so the
Anders safeguards need not govern our review. Nevertheless, our practice is to follow
them. United States v. Brown, 823 F.3d 392, 394 (7th Cir. 2016). Counsel’s brief explains
the nature of the case and addresses the potential issues that an appeal of this kind
would be expected to involve. Because her analysis appears adequate, and Wright has
not responded, see CIR. R. 51(b), we focus our review on the issues she discusses in her
brief. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014).

       Counsel does not tell us, as she should have, whether Wright wishes to challenge
the revocation order or to withdraw any of the admissions upon which that order was
based. See United States v. Wheeler, 814 F.3d 856, 857 (7th Cir. 2016); United States v. Knox,
287 F.3d 667, 671 (7th Cir. 2002). The omission is harmless, however, because Wright
admitted his violations at the hearing. These include the Grade A violation of
committing a new felony crime of violence, see 8 U.S.C. § 1101(a)(43)(A); U.S.S.G.
§§ 4B1.2(a)(2), and several Grade C violations—i.e., possessing and using illegal drugs.
See U.S.S.G. §§ 5D1.3(a)(1), (4), (d)(4). Because the district court properly found that
Wright violated at least one condition of his release by a preponderance of the evidence,
see 18 U.S.C. § 3583(e)(3); U.S.S.G. § 7B1.3(a)(1)–(2), any argument that the court
wrongly revoked his release would be pointless. See United States v. Flagg, 481 F.3d 946,
948 (7th Cir. 2007).

       Counsel does consider whether Wright could challenge the length of his
sentence, and rightly concludes he could not. The court correctly calculated a range of
24–30 months’ imprisonment under the Guidelines Chapter Seven policy statements,
based on Wright’s criminal history (Category IV), underlying offense (a class C felony),
and most serious violation (Grade A). See 18 U.S.C. § 3559(1)(3); U.S.S.G. §§ 7B1.1(b);
7B1.4(a). Although the court initially imposed a 27-month sentence that was consistent
with the policy statements but exceeded the 24-month statutory maximum, see 18 U.S.C.
§ 3583(e)(3), it promptly corrected its error and imposed the statutory maximum
sentence. The record reflects no “misunderstanding about the statutory maximum.”
Wheeler, 814 F.3d at 857.
No. 20-3306                                                                  Page 3

       Finally, counsel rightly rejects any challenge to the substantive reasonableness of
Wright’s 24-month prison term. That sentence falls within policy-statement range, so
we may presume it to be reasonable. See Gall v. United States, 552 U.S. 38, 51 (2007).
Nothing in the record rebuts that presumption. The court acknowledged Wright’s
positive post-sentencing conduct (obtaining housing and employment and enrolling in
college classes) but found these outweighed by the applicable factors under 18 U.S.C.
§ 3553(a), including the seriousness of his crimes (“I can’t just overlook them”) and the
need to promote respect for the law and deter him and others from similar conduct
(“[t]he purpose of this sentence is to hold you accountable for your repeated
violations”). The court’s explanation reflects that it sufficiently considered the relevant
factors and that any challenge on this basis would be frivolous. See United States v.
Raney, 842 F.3d 1041, 1044 (7th Cir. 2016).

       We therefore GRANT the motion to withdraw and DISMISS the appeal.